DETAILED ACTION
	If applicant has any questions regarding this office action, applicant is encouraged to contact the examiner, Ryan Reis, at 571-270-5060.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-7 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US Patent 6,073,859 to Gorgens (Gorgens).

As to claim 1, Gorgens discloses a system for protecting plants while spraying, comprising: a hood (30) mounted to a farm implement (36) having a hollow chamber (within 30) positioned between plant rows and below plant vegetation; a hydraulic fitting (between 26 and 30) having a spray nozzle (32) extending through the hood and into the hollow chamber; and a fluid conduit (26) coupled to the hydraulic fitting and connected to a fluid heater (20) that is connected to a fluid tank (38).

As to claim 2, Gorgens discloses the hood is adjustably mounted (via 40) to the farm implement (see Figure 2).



As to claim 4, Gorgens discloses the end walls extend downwardly and outwardly at an angle (see Figure 1).

As to claim 5, Gorgens discloses a method of protecting plants while spraying, comprising the steps of: mounting a hood (30) to a farm implement (36); supplying a fluid to the hood (via 26); and spraying (via 32) the fluid downwardly from the hood between a row of plants and below vegetation (see Figures 1-6).

As to claim 6, Gorgens discloses the step of heating the fluid (via 20).

As to claim 7, Gorgens discloses the fluid is water and the water is heated to a temperature between 200 degrees Fahrenheit and 275 degrees Fahrenheit (see column 4, line 65 to column 5, line 5 where temperatures are in Celsius).


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US Patents 5,139,200 to Greimann et al.; 5,366,154 to Thompson; 6,047,900 to Newson et al.; 6,116,519 to Williamson and 8,740,109 to Muston et al. and US Patent Application Publication 2017/0360022 to Clayton show devices having a hood with a chamber and a nozzle within the chamber.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYAN A REIS whose telephone number is (571)270-5060.  The examiner can normally be reached on Monday-Friday 10:00am-7:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Hodge can be reached on (571) 272-2097.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/RYAN A REIS/Primary Examiner, Art Unit 3649                                                                                                                                                                                                        07/02/2021